DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,11,12,19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (WO 2013/063802) in view of Bae et al. (US 2020/0146032).
Regarding claim 1, Zeng et al.  discloses a method for wireless communications at a user equipment (UE) (P:0007, fig. 6, P:0060 and P:0063-P:0064), comprising: receiving, from a base station (P:0053-P:0054,P:0057 and P:0060), a configured grant (downlink grant) for transmission of a message (Channel state information or CSI)  by the UE (P:0053-P:0054,P:0057 and P:0060) , the configured grant comprising an initial power configuration (TPC states #0,#1,#2,#3) for the configured grant (downlink grant) (fig. 4 and P:0052);  receiving, from the base station, an indication that the power control parameter (fig. 4 number 5, new definition [dB]) is associated with the configured grant (P:0052-P:0054);  determining a transmit power for transmitting the message associated with the configured 
 
Regarding claim 11, Zeng et al.  discloses transmitting (sending) the message (CSI message) to the base station in an uplink communication (P:0053).
 
Regarding claim 12, Zeng et al.  discloses a method for wireless communications at a base station (fig. 9 and P:0079-P:0080), comprising: transmitting, to a user equipment (UE), a configured grant (downlink grant) for transmission of a message (CSI report) by the UE (P:0079), the configured grant comprising an initial power configuration (TPC states #0,#1,#2,#3) for the configured grant (downlink grant) (fig. 4 and P:0052); determining  a transmit power (TPC states which include new 

Regarding claim 19, Zeng et al.  discloses a user equipment (UE) (fig. 3 number 30 and (P:0045-P:0046), comprising : a processor (fig. 3 number 34), memory (fig. 3 number 36) coupled with the processor (FIG. 3);  and instructions stored in the memory and executable by the processor to: receive, from a base station (P:0053-P:0054,P:0057 and P:0060), a configured grant (downlink grant) for transmission of a message (Channel state information or CSI)  by the UE (P:0053-P:0054,P:0057 and P:0060) , the configured grant comprising an initial power configuration (TPC states #0,#1,#2,#3) for the configured grant (downlink grant) (fig. 4 and P:0052);  receiving, from the base station, an indication that the power control parameter (fig. 4 number 5, new definition [dB]) is associated with the configured grant (P:0052-P:0054);  determining a transmit power for transmitting the message 

Regarding claim 27, Zeng et al.  discloses an apparatus (base station) (fig. 2 and P:0039-P:0040), comprising: : a processor (fig. 2 number 24), memory (fig. 2 number 26) coupled with the processor (fig. 2);  and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit, to a user equipment (UE), a configured grant (downlink grant) for transmission of a message (CSI report) by the UE (P:0079), the configured grant comprising an initial power configuration (TPC states #0,#1,#2,#3) for the configured grant (downlink grant) (fig. 4 and P:0052); determining  a transmit power (TPC states which include new definition [dB]), fig. 4 number 5)  for the UE to transmit the ..

4.	Claims 10 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (WO 2013/063802) in view of Bae et al. (US 2020/0146032) as applied to claims 1 and 12 above and in further view of Jeon et al. (US 2018/0368157).
	Regarding claims 10 and 18, the combination of Zeng et al. and Bae et al. differs from claims 10 and 18 of the present invention in that they do not explicit disclose the indication that the power control parameter is associated with the configured grant is received via radio resource control signaling.  Jeon et al. teaches a power control parameter is associated with the configured grant is received via radio resource control signaling (P:0213).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of  Zeng et al. .. 

Allowable Subject Matter
5.	Claims 2-9, 13-17, 20-26 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, the prior art of record fails to teach or suggest alone, or in combination determining a baseline transmit power based at least in part on the initial power configuration for the configured grant;  determining a power adjustment value based at least in part on the power control parameter received in the group-common downlink control information message;  and applying the power adjustment value to the baseline transmit power to obtain the transmit power for transmitting the message. 
 
Regarding claim 6, the prior art of record fails to teach or suggest alone, or in combination the power control parameter and receiving the indication that the power control parameter is associated with the configured grant comprises: receiving multiple group-common downlink control information messages comprising different power control parameters; determining multiple radio network temporary identifiers corresponding to the multiple group-common downlink control information messages; and determining the power control parameter is associated with the configured grant based at least in part on a group-common radio network temporary identifier corresponding to the group-
 
Regarding claim 8, the prior art of record fails to teach or suggest alone, or in combination the group-common downlink control information message comprises a second power control parameter, and further comprising: receiving, from the base station, a second configured grant for transmission of a second message by the UE;  receiving, from the base station, a second indication that the second power control parameter is associated with the second configured grant;  and determining a second transmit power for transmitting the second message associated with the second configured grant 
based at least in part on the second power control parameter. 
 
Regarding claim 9, the prior art of record fails to teach or suggest alone, or in the group-common downlink control information message comprises a configured grant index, a configured grant 
group index, a priority level, or a combination thereof for the power control parameter, and the transmit power for transmitting the message is determined based at least in part on the configured grant index, the configured grant group index, the priority level, or the combination thereof.

Regarding claim 13, the prior art of record fails to teach or suggest alone, or in combination determining a baseline transmit power based at least in part on the initial power configuration for the 
configured grant;  determining a power adjustment value for the UE to apply to the baseline transmit power based at least in part on a priority of data to be transmitted in the message;  and transmitting, to the UE, the power adjustment value in the power control parameter of the group-common downlink control information message. 

Regarding claim 14, the prior art of record fails to teach or suggest alone, or in combination transmitting the group-common downlink control information message comprising the power control parameter and transmitting the indication that the power control parameter is associated with the configured grant comprises: transmitting multiple group-common downlink messages comprising different power control parameters;  and transmitting multiple radio network temporary identifiers corresponding to the multiple group-common downlink messages, wherein the power control parameter is associated with the configured grant based at least in part on a group-common radio network temporary identifier corresponding to the group-common downlink control information message comprising the power control parameter associated with the configured grant different, the group-common radio network temporary identifier is one of the multiple radio network temporary identifiers. 
 
Regarding claim 16, the prior art of record fails to teach or suggest alone, or in combination  transmitting, to the UE, a second configured grant for transmission of a second message by the UE;  
determining a second transmit power for the UE to transmit the second message associated with the second configured grant, wherein the group-common downlink control information message comprising a second power control parameter for the determined second transmit power;  and transmitting, to the UE, a second indication that the second power control parameter is associated with the 
second configured grant. 
 
Regarding claim 17, the prior art of record fails to teach or suggest alone, or in combination the group-common downlink control information message comprises a configured grant index, a configured grant group index, a priority level, or a combination thereof for the power control parameter, and the 

Regarding claim 20, the prior art of record fails to teach or suggest alone, or in combination the instructions to determine the transmit power for transmitting the message further are executable by the 
processor to cause the apparatus to: determine a baseline transmit power based at least in part on the initial power configuration for the configured grant;  determine a power adjustment value based at least in part on the power control parameter received in the group-common downlink control information message;  and apply the power adjustment value to the baseline transmit power to obtain the transmit power for transmitting the message. 
 
 	Regarding claim 24, the prior art of record fails to teach or suggest alone, or in combination receiving the group-common downlink control information message comprising the power control parameter and receiving the indication that the power control parameter is associated with the configured grant, and the instructions are further executable by the processor to cause the apparatus to: receive multiple group-common downlink control information messages comprising different power control parameters;  determine multiple radio network temporary identifiers corresponding to the 
multiple group-common downlink control information messages;  and determine the power control parameter is associated with the configured grant based at least in part on a group-common radio network temporary identifier corresponding to the group-common downlink control information message comprising the power control parameter associated with the configured grant, wherein the 
group-common radio network temporary identifier is one of the multiple radio network temporary identifiers. 
 


Regarding claim 28, the prior art of record fails to teach or suggest alone, or in combination the instructions to determine the transmit power for transmitting the message further are executable by the 
processor to cause the apparatus to: determine a baseline transmit power based at least in part on the initial power configuration for the configured grant;  determine a power adjustment value for the UE to apply to the baseline transmit power based at least in part on a priority of data to be transmitted in the 
message;  and transmit, to the UE, the power adjustment value in the power control parameter of the group-common downlink control information message. 
 
Regarding claim 29, the prior art of record fails to teach or suggest alone, or in combination transmitting the group-common downlink control information message comprising the power control parameter and transmitting the indication that the power control parameter is associated with the configured grant comprises: and the instructions are further executable by the processor to cause the apparatus to: transmit multiple group-common downlink messages comprising different power control parameters;  and transmit multiple radio network temporary identifiers corresponding to the multiple 

 
Regarding claim 30, the prior art of record fails to teach or suggest alone, or in combination 
transmit, to the UE, a second configured grant for transmission of a second message by the UE;  determine a second transmit power for the UE to transmit the second message associated with 
the second configured grant, wherein the group-common downlink control information message comprising a second power control parameter for the determined second transmit power;  and transmit, to the UE, a second indication that the second power control parameter is associated with the second configured grant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        September 16, 2021